IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

Plaintiff,

v. Cr.IDNO.1311013513
MARKEEVIS R. MCDOUGAL,

Defendant.

\./\./\./\./\/\./\./V\_/V\./

Submitted: September 20, 2017
Decided: December 11, 2017

COMMISSIONER’S REPORT AND RECOMMENDATION THAT
DEFENDANT’S MOTION FOR POSTCONVICTION RELIEF
SHOULD BE GRANTED IN PART AND DENIED IN PART.

Cynthia F. Hurlock, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for the State.

Benjamin S. Gifford, IV, Esquire, Attorney for Defendant Markeevis McDougal.
(replacing John F. Kirk, IV, Esquire following full briefing on the motion)

PARKER, Commissioner

This llth day of December 2017, upon consideration of Defendant’s Motion for
Postconviction Relief, it appears to the Court that:
BACKGROUND AND PROCEDURAL HISTORY
l. On September 1 1, 2014, following a Superior Court jury trial, Defendant Markeevis
R. McDougal was convicted of Possession of a Firearm by a Person Prohibited (“PFBPP”);
Possession of Ammunition by a Person Prohibited (“PABPP”), and Carrying a Concealed
Deadly Weapon (“CCDW”).
2. On January 23, 2015, McDougal was sentenced to a total of nineteen years of Level
V incarceration, suspended after eleven years, followed by decreasing levels of
supervision Specifically, McDougal was sentenced to eleven years at Level V on the
PFBPP conviction, ten years of which are minimum mandatory pursuant to 11 Del. C. §
1448. On the CCDW conviction, McDougal was sentenced to four years at Level V
suspended for 18 months at Level III. On the PABPP conviction, McDougal was sentenced
to four years at Level V suspended for 18 months at Level III.
3.. McDougal filed a direct appeal to the Delaware Supreme Court. On November 16,
2015, the Delaware Supreme Court affirmed the judgment of the Superior Court.1
w
4. On November 20, 2013 at approximately 2 a.m., Wilmington police officers

responded to reports of a domestic dispute on West 6th Street in Wilmington.2

 

1 McDougal v. State, 2015 WL 7272051 (Del.).
2 McDougal v. State, 2015 WL 7272051, *l (Del.).

5. As the officers turned on to 6th Street, they observed a small group of women
pointing at a silver car and screaming “he hit her.” Due to this, the police parked in front
of the silver car.3

6. As the patrol car was coming to a stop, McDougal exited the silver car from the
front driver side. One of the officers ordered McDougal to put his hands up and come
towards him. McDougal complied with the officer’s demands, leaving the door to the
silver car open. The officer placed McDougal in the back of the patrol car.4

7. The alleged victim of the domestic dispute was still in the silver car. The police
officers approached the passenger side of the vehicle and made contact with the female
passenger, Tracy Brown. She was huddled against the door and crying. As one of the
officers was speaking with Brown, the other police officer looked to see if there were any
passengers in the back of the vehicle.5

8. Because it was difficult for the officer to see into the backseat due to the vehicle’s
tinted windows, he stepped in the “V” area between the open door and the vehicle’s frame.
He observed a silver handgun with brown grips behind the driver’s seat. The gun was left
undisturbed in the vehicle. Brown was then removed the vehicle.6

9. After Brown was removed from the vehicle, the officer asked her who owned the
vehicle. She replied “it’s both of ours.” She was then asked if she minded if the officer

searched the car, and she said “no”.7

 

3Id.
4ld.
5la’.
6Id.
jId.

10. The police officer then returned to the silver car. At this point the door was closed,
although it is unclear who closed it. The officer opened the door and again observed the
handgun behind the driver’s seat. Brown then ran over and stood between the door and the
car, attempting to block where the officer had seen the weapon. Brown was removed from
the area, the door to the vehicle was shut by the police officer, and the police waited for
the evidence detection unit to collect the gun.8

1,1. When the officer from the evidence detection unit arrived, he removed the firearm,
a Kimber .45 ACP semi-automatic handgun. The officer cleared the gun, which entails
ejecting the magazine and any cartridge located in the chamber, to make it safe. The
firearm was loaded with eight cartridges, including seven in the magazine and one in the
chamber.9

12. Although the firearm was tested for DNA and fingerprints, there was nothing of
any value found to identify who had handled the firearm.10

f3. At trial, the defense called a witness, Maurice Harding, who claimed that the
firearm was his, that McDougal did not know anything about the firearm, and that he
brought the firearm along with him for protection but decided to leave it in the vehicle
when he exited the vehicle to buy some drugs.11 Harding’s Affidavit to this effect was
dated August 25, 2014. Harding denied at trial that he was cellmates with McDougal at

the time he provided his Affidavit.12 The State established on rebuttal that McDougal and

 

s Id.

9 September 9, 2014 Trial Transcript, at pgs. 41-51.

‘° September 9, 2014 Trial Transcript, at pgs. 61-69; September 10, 2014 Trial Transcript, at pgs. 24-27.
ll September 10, 2014 Trial Transcript, at pgs. 31-34.

12 September 10, 2014 Trial Transcript, at pgs. 46-47.

Harding were, in fact, cellmates from August 10, 2014 and remained cellmates at the time
of trial (September 2014).13
14. Harding also claimed that before exiting the vehicle to buy the drugs, he was with
McDougal and his own girlfriend Harding further testified that it was his own girlfriend
that had been sitting in the front passenger seat. Harding claimed that he and his girlfriend
got out of the car, leaving his gun behind in the car, and was only away for about 10
minutes, when he returned to see the police at the car.14 He had no idea who Brown was,
he did not see her in the vehicle, and did not place her at the scene of incident.15
15. McDougal was arrested and indicted on charges of PFBPP, PABPP and CCDW.
He was convicted of all three charges.

DEFENDANT’S RULE 61 MOTION
16. On June 8, 2016, McDougal filed a motion for postconviction relief along with a
request for the appointment of counsel. The motion for appointment of counsel was
granted and on December 27, 2016, counsel was appointed. A briefing schedule was
entered.
17. On March 22, 2017, Rule 61 counsel, John F. Kirk, IV, Esquire, filed an Amended
Motion for Postconviction Relief. On April 26, 2017, McDougal filed a pro se supplement
to the Amended Motion filed by counsel, raising one additional issue. Thereafter,
McDougal’s trial counsel submitted an Affidavit responding to McDougal’s ineffective
assistance of counsel claims, the State filed a response to Defendant’s motion, and Rule 61

counsel filed a reply thereto.

 

13 September 10, 2014 Trial Transcript, at pg. 83.
'4 September 10, 2014 Trial Transcript, at pgs. 37-42,
15 September 10, 2014 Trial Transcript, at pgs. 37-39,

18. Following full briefing on the motion, Mr. Kirk became employed with the Public
Defender’s Office, and new counsel, Benj amin Gifford, Esquire, was appointed to replace
Mr. Kirk as McDougal’s Rule 61 counsel.
19. In the subject motion, McDougal, through Rule 61 counsel, asserted the following
grounds for relief: 1) the theory of constructive possession upon which the counts of
PFBPP and PABPP were based was improperly presented to the jury; and 2) defense
counsel was ineffective for failing to object to an impermissible comment made by the
prosecutor during closing arguments. McDougal, pro se, raises an additional issue that
defense counsel was ineffective for stipulating that McDougal was a person prohibited and
not severing the CCDW charge from the PFBPP and PABPP charges. McDougal asserts
that trial counsel was ineffective as to these three claims for failing to object and raise these
issues.

The PFBPP grid PABPP Convictions SMd he Vacated agd a New Trial Hcld
20. McDougal is correct in his claim that the theory of constructive possession upon
which the counts of PFBPP and PABPP were based was improperly presented to the jury.
McDougal’s Trial Counsel, in his Affidavit in response to McDougal’s Rule 61 motion,
admits that he failed to catch the improper instruction and object to it.16 The convictions
for PFBPP and PABPP should be vacated and a new trial held on these charges.
21. To establish constructive possession for PFBPP and PABPP, the State must prove

the defendant: (l) knew the location of the gun (or ammunition); (2) had the ability to

 

16 Superior Court Docket No. 79- Affidavit of Defense Counsel in Response to Defendant’s Rule 61
Motion.

exercise dominion and control over the gun (or ammunition), and (3) intended to exercise
dominion and control over the gun (or ammunition).17
22. A defendant’s intention is a required element of the constructive possession jury
instruction when a defendant is charged with PFBPP and PABPP.
23. Gallman v. State,1 8 is a case involving charges of possession of a deadly weapon
by person prohibited (PDWPP) and CCDW. In Gallman, like the subject action, a gun was
found in the vehicle occupied by the defendant. The same three elements needed to be
established for a PDWPP conviction as for a PFBPP and PABPP conviction. In Gallman,
the trial court gave the same jury instruction on the PDWPP charge as the trial court gave
in this case on the PFBPP charge. In Gallman, the trial court gave the following instruction
on constructive possession for PDWPP:

“Constructive possession” means that the weapon was within the

defendant’s reasonable control; that is, on or about [the

defendant’s] person, premises, belongings or vehicle. In other

words, defendant had constructive possession over the weapon if

she had both the knowledge of the weapon’s presence and the

power at the time to exercise control over the weapon.19
24. The trial court in this case gave the same instruction on the PFBPP charge as the
Gallman court gave on the PDWPP charge.20

25. In Gallman, the Delaware Supreme Court held that this instruction on constructive

possession was not a correct statement of the law because the trial court did not inform the

 

17 BeSSiCks v. State, 2017 WL 1383760, *2 (Del. 2017); MOOdy v. Stale, 2016 WL 768353, *l (Del. 2016);
Lum v. Slale, 101 A.3d 970, 971 (Del. 2014).

18 Gallman v. State, 14 A.3d 502 (Del. 2011).

19 Gallman v. State, 14 A.3d 502, 504 (Del. 2011).

2° September 10, 2014 Trial Transcript, at pg. 117.

jury that to convict the defendant of PDWPP, it was required to find that the defendant
intended to exercise dominion and control over the destructive weapon.21
26. The Delaware Supreme Court held that a jury instruction on the law of constructive
possession for PDWPP (as well as PFBPP and PABPP), which accurately states the law,
is as follows:
Constructive possession means that the deadly weapon was

within the defendant’s reasonable control. That is, it was about his

person, premises, belongings, or vehicle. In other words, the

defendant had constructive possession over the deadly weapon if

he had both the power and the intention, at a given time, to

exercise control over the deadly weapon, either directly or through

another person.22 (emphasis added).
27. This accurate jury instruction was not given in Gallman nor was it given in the
subject action, ln the subject action, neither the written jury instruction on the PFBPP
charge23 nor the instruction as read to the jury24 contained the language “had both the power
and the intention, ata given time, to exercise control. ”
28. In Gallman, the Delaware Supreme Court held that even if the jury believed that
the defendant knew the weapon was present, it is a proper defense to the PDWPP charge
that defendant had no intention to exercise control over it. A defendant has constructive

possession over a firearm only if the defendant has both the power and the intention, at a

given time, to exercise control over it either directly or through another person.25

 

21 Gallman v. State, 14 A.3d at 506.

22 Gallman v. State, 14 A.3d 502, 506 (Del. 2011), citing the jury instruction given in, Eley v. State, 2010
“’L 5395787 (D€l. 2010).

211 Superior Court Docket No. 31- Jury Instructions, at pgs. 7-8.

24 September 10, 2014 Trial Transcript, at pg. 117.

25 Gallman, 14 A.3d at 504-506.

29. Although a party is not entitled to a particular jury instruction, a party does enjoy
the “unqualified right” to a correct statement of the law.26 In Gallman, the Delaware
Supreme Court held that the defendant’s unqualified right to a correct statement of law was
violated when the trial court’s instruction on the constructive possession component of the
PDWPP charge omitted the state of mind required for guilt. The trial court did not correctly
state the law so the jury could perform its duty.27 The jury instructions omitted that in order
to convict the defendant of constructive possession, the jury needed to find that the
defendant intended to exercise dominion and control over the weapon.

30. In the subject action, like the Gallman action, the gun (and ammunition) was found
in the vehicle occupied by the defendant. In the subject action, there was no DNA or
fingerprints linking McDougal to the gun. Constructive possession was the principal

theory supporting the PFBPP and PABPP charges.28 To compound the incomplete jury

 

26 Gallman v. SIaIe, 14 A.3d 502, 504-506 (Del. 2011).
27 Gallman, 14 A.3d at 504-506.

211 See, prosecutor’s opening statement- “[p]ossessing something doesn’t just mean somebody is standing
there holding the gun . . .Possession can be something that is on or about the person, in their vehicle, part of
their belongings as long as they have access to it or control over it.” September 9, 2014 Trial Transcript, at

pg. 14.

Prosecutor’s closing argument- “[c]onstructive possession means that the weapon was in the defendant’s
reasonable control, on or about the person’s premises, his belongings, or in his vehicle. There’s no
question that the gun was in the defendant’s vehicle and he had constructive possession The question goes
back to Whether or not he had that knowingly.” September 10, 2014 Trial Transcript, at pg. 89.

Defendant’s trial counsel’s opening statement- There Were no fingerprints or DNA linking McDougal to
the gun. The issue is whether defendant even knew the gun was there. This case is “about possession.”-
September 9, 2014 Trial Transcript, at pgs. 15-16.

Defendant’s trial counsel’s closing argument- no DNA, no fingerprints Sole basis for charging McDougal
with these offenses is that a gun was found on the floor behind his seat. September 10, 2014 Trial
Transcript, at pg. 101.

instruction, during closing arguments, the prosecutor incorrectly advised the jury that the
defendant’s intent was not a required element to support a conviction.29

31. In the subject action, McDougal likewise had an unqualified right to a correct
statement of law on constructive possession on the PFBPP and PABPP charges. The trial
court gave the same jury instruction (both written and oral) on constructive possession as
the Gallman court, and likewise omitted the state of mind required for guilt. Both here and
in Gallman, the jury instructions omitted that in order to convict the defendant of
constructive possession, the jury needed to find that the defendant intended to exercise
dominion and control over the weapon (and ammunition). The jury was required to find
that defendant’s possession was intentional. That was not properly explained to the jury
by the trial court.

32. In the subject action, unlike the written jury instruction on the PFBPP charge, the
written jury instruction on the PABPP charge did state the correct law for constructive
possession.30 The jury instruction for constructive possession for PABPP did contain the
language “has both the power and the intention, at a given time, to exercise control.”31
However, the trial court did not read this correct statement to the jury. When the trial court
read this instruction to the jury prior to deliberations, it made no mention of McDougal’s
intent. Instead, the trial court stated: “The definition of ‘possession’ is exactly the same
as it was in the prior instruction. I won’t take your time to reread those because they’re

exactly the same.”32

 

29 During closing argument, the prosecutor stated that in order to establish possession of PFBPP, the State
needed to prove that the defendant knowingly possessed or controlled a firearm. “It doesn’t require
intentional.” lt requires that defendant was aware that he possessed and controlled it. September 10, 2014
Trial Transcript, at pg. 88.

3° Superior Court Docket No. 31- Jury Instructions, at pg. 9.

31 Superior Court Docket No. 31- Jury Instructions, at pg. 9.

32 September 10, 2014 Trial Transcript, at pg. 118.

33. By reinforcing an incorrect statement of law, instead of reading the correct
statement of law, the charge of PABPP should also be set aside and retried. When a jury
instruction as actually given by the trial court is confusing or inaccurate as to undermine
either the jury’s ability to reach a verdict or the confidence in their ability to do so fairly
under the circumstances, the conviction should be set aside and a new trial held on that
charge.33
3\`4. Here, like Gallman, since the jury was not provided with the correct statement of
law in order to perform its duty, the convictions for PFBPP and PABPP should be set aside
and a new trial held on these charges.

The CCDW Conviction Wz_ls Proper and Shall Remain
35. The conviction on the CCDW charge was proper in all respects. The jury
instruction given on the CCDW charge was an accurate statement of law. That conviction
should remain.
36. In Gallman, the Delaware Supreme Court held that the jury instruction given on the
CCDW charge was an accurate statement of law.34 In this case, the trial court gave the
same instruction on the CCDW charge that the Gallman court gave in that action.35
37. The elements needed to be established to support a conviction for CCDW is
different from those elements needed to be established to support a conviction for PFBPP
or PABPP. For a CCDW conviction, the weapon must have been under the defendant’s
immediate control at the time. That determination is to be made by considering Whether

the weapon was immediately available and accessible to the defendant.36

 

33 Gallman, 14 A.3d at 504.

34 Gallman, 14 A.3d at 504.

35 September 10, 2014 Trial Transcript, at pgs. 119-120.
36 Gallman, 14 A.3d at 504-505.

10

38. In this case, the jury instruction on the CCDW charge was proper. It correctly
stated the law. The CCDW conviction shall remain.

The Ren_laining Claims_ii_i the Rule 61 Motion Are Without Merit
39. Rule 61 counsel raised one other claim in the subject Rule 61 motion and McDougal
raised an additional claim pro se. Through Rule 61 counsel, McDougal claims that his trial
counsel was ineffective for failing to object to an impermissible comment made by the
prosecutor during closing arguments. Specifically, the prosecutor during closing argument
commented on Maurice Harding’s testimony at trial that the gun at issue belonged to him.
The prosecutor stated that Harding had nothing to lose by testifying on McDougal’s behalf.
The prosecutor asked the jury “why would somebody have a witness testify if they didn’t
do anything wrong?”37
40. In order to prevail on an ineffective assistance of counsel claim, Defendant must
meet the two-pronged Strickland test by showing that: (1) counsel performed at a level
“below an objective standard of reasonableness” and that, (2) the deficient performance
prejudiced the defense.38 The first prong requires the defendant to show by a preponderance
of the evidence that defense counsel was not reasonably competent, while the second prong
requires him to show that there is a reasonable probability that, but for defense counsel’s
unprofessional errors, the outcome of the proceedings would have been different.39
41. Mere allegations of ineffectiveness will not suffice; instead, a defendant must make
and substantiate concrete allegations of actual prejudice.40 Although not insurmountable,

the Strickland standard is highly demanding and leads to a strong presumption that

 

37 September |0, 2014 Tria| Transcript, at pg. 99.

38 Strir`r'k:"cmd v. Wrr.s'f.=ingtrm. 466 U.S. 668, 687-88, 694 (1984).
39 1101 at 687-38, 694.

40 Younger v. State, 580 A.2d 552, 556 (Del. 1990).

11

counsel’s conduct fell within a wide range of reasonable professional assistance.41
Moreover, there is a strong presumption that defense counsel’s conduct constituted sound
trial strategy.42

42. McDougal’s trial counsel, in his Affidavit in response to this Rule 61 Motion,
explains that the State made a number of impermissible comments during closing
argument. He attempted to strike the appropriate balance between disrupting the
proceedings and ensuring that the jury was adequately reminded that the State’s opinion
did not matter and that it was the Jury’s duty to determine the facts and credibility of the
witnesses.43
43. The trial court explained to the jury before closing arguments that “[t]o the extent
an attorney inadvertently offers their own personal opinion about the truth or falsity of any
evidence, you are to disregard that personal opinion in its entirety, because you are the sole
finders of fact. You decide issues of credibility.”44

44. McDougal’s trial counsel had objected to another impermissible comment made by
the prosecutor during closing and the court sustained the objection and cautioned the jury
once again with “[1]adies and gentlemen, you should disregard that last comment to the
extent the prosecution is insinuating the personal opinion about the truth or falsity about
this particular witness’ testimony. You must disregard it in its entirety. You are the sole
and exclusive judges of the facts. You decide what testimony is credible and what

testimony is not.”45

 

41Albury v. State, 551 A.2d 53, 59 (Del. 1988); Salih v. State, 2008 WL 4762323, at *1 (Del. 2008).

42 Strl`ckland v. Washington, 466 U.S. 668, 689 (1984).

43 Superior Court Docket No. 79- Affidavit of Defense Counsel in response to Defendant’s Rule 61 Motion.
44 September 10, 2014 Trial Transcript, at pg. 84.

45 September 10, 2014 Trial Transcript, at pgs. 113-114.

12

45. Trial counsel’s decision whether or not to object to the prosecutor’s inappropriate
statements was a tactical decision as he attempted to strike the appropriate balance between
disrupting the proceedings and ensuring that the jury was adequately reminded that the
State’s opinion did not matter and that it was the Jury’s duty to determine the facts and
credibility of the witnesses.46

46. Moreover, in McDougal’s trial counsel’s closing argument, he addressed the State’s
comments about Harding’s testimony.47

47. Reviewing courts must ignore the “distorting effects of hindsight” and proceed with
a “strong presumption” that counsel’s conduct was reasonable.48 Great weight and
deference are given to tactical decisions by the trial attorney. There is a strong presumption
that defense counsel’s conduct constituted sound trial strategy.49 McDougal has failed to
overcome this strong presumption.

48. Defendant has failed to establish that trial counsel’s conduct in not objecting to
every objectionable statement made by the prosecutor during closing arguments was
deficient.

49. McDougal’s final claim, raised pro se, is that trial counsel was ineffective for
stipulating that he was a person prohibited and for not having severed the PFBPP and
PABPP charges from the CCDW charge. McDougal was a person prohibited because he

was convicted of Escape After Conviction in March 2011.

 

46 Superior Court Docket No. 79- Affidavit of Defense Counsel in response to Defendant’s Rule 61 Motion.
47 September IU‘ 2014 Tria| "l`ranscripl` al pgs. 102-106.

48 Dcrie v. .S’tate, 2017 WL 443705, al "‘2 (Del. 20|‘?).

49 Sti'ickiarid v. Wr.f.s'hiirgtr)n, 466 U.S. 663, 689 (1984); Harrington v. Richter, 131 S.Ct. 770 (2011).

13

50. Trial counsel made the tactical decision that he did not desire to sever the “person
prohibited” charge from the “relatively minor” CCDW charge. 50 Instead trial counsel
chose to stipulate that McDougal was a person prohibited and requested a limiting
instruction that the jury not speculate as to the reason why he is a person prohibited.51

51. Stipulating to a defendant’s prohibited status is certainly an acceptable option. The
three charges presented in the subject action are not always severed. 52 It is an acceptable
o`ption for the charges to be tried together.53

52. The trial court indicated it would give the “standard instruction” on the stipulation
of the person prohibited status.54 The mere fact that there is a standard instruction suggests
that this is at least an acceptable option.

53. In facts similar to those presented in the subject case, the Delaware Supreme Court
in Dale v. State55, held that it was not prejudicial for the PFBPP and PABPP charges to be
tried with the CCDW charge.56 Severance is not required. The Delaware Supreme Court
cited several cases in which the same charges presented herein were all tried together.57
54. In this case, during the State’s closing, the trial court interrupted the State and
advised the jury that “[i]t would be impermissible and inappropriate for you to speculate

as to why the defendant was a prohibited person. That should bear no place in your

 

50 Superior Court Docket No. 79- Affidavit of Defense Counsel in response to Defendant’s Rule 61 Motion.
51 September 9, 2014, at pg. 6-7.

52 Dale v. State, 2017 WL 443705 (Del. 2017)(PFBPP, PABPP and CCDW charges not severed at trial.
Parties stipulated defendant was a person prohibited No ineffective assistance of counsel.); Thomas v.
State, 2015 WL 2169288 (Del. 2015).

55 See, Dale v. State, 2017 WL 443705, ftnt. 23 (Del. 2017)(citing cases when the charges are not severed
but were tried together).

54 September |0. 2014 Tria| Transcript, at pg. 4.

55 Date v. Sr¢ne, 20 | 7 WL 443?05 (Del. 2017).

56 Da!e v. Starc, 201'1 WL 443705, at *2 (Dcl. 20 | 7).

57 See, Dru'e v, Strrte. 2017 WL 443705, al *2 {`De|. 2017).

14

deliberations You are merely to assume that and then consider the other elements that the
Court is going to put to you.”58
55. Severance is appropriate where the defendant can show prejudice from the joinder.
A defendant making an ineffective assistance of counsel claim must show that joinder of
the offenses was sufficiently prejudicial in that it was objectively unreasonable for defense
counsel not to move for severance.59

56. McDougal’s trial counsel’s decision to stipulate to McDougal’s person prohibited
status and for all three charges to be tried together was a sound strategic decision that
minimized any prejudice from the charges being tried together and that also kept
McDougal’s prior felony conviction from being presented to the jury at trial on the PFBPP
and PABPP charges.

57. McDougal has failed to establish that counsel’s trial decisions in this regard was

deficient or that he suffered any prejudice as a result thereof. This claim is without merit.

 

58 September 10, 2014 Trial Transcript, at pgs. 87-88.
59 Dale v. State, 2017 WL 443705, at *2 (Del. 2017).

15

For all of the foregoing reasons, Defendant’s Motion for Postconviction Relief
should be granted in part and denied in part. Defendant’s motion should be granted as to
the PFBPP and PABPP convictions. These convictions should be set aside and a new trial
held on these charges. The conviction on the CCDW charge shall remain in place. The

motion should be denied in all other respects.

 

IT IS SO RECOMMENDED. 7
L_/_ ./ /

vCorni%issiohof/Lynne M. parker

oc: Prothonotary
T. Andrew Rosen, Esquire

16